MEMORANDUM OPINION
 
No. 04-10-00376-CV
 
In the INTEREST OF
S.D.B., D.N.B. III, & E.F.B., Children
 
From the 408th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009-PA-00790
Honorable Richard
Garcia, Associate Judge Presiding[1]
 
Opinion by:     Marialyn Barnard, Justice
 
Sitting:                        Karen Angelini, Justice
                        Sandee
Bryan Marion, Justice
                        Marialyn
Barnard, Justice
 
Delivered and
Filed: September 8, 2010
 
MOTION TO WITHDRAW
GRANTED; AFFIRMED
 
Shurite
Banda, also known as Shurite de la Pena, appeals the trial court’s judgment
terminating her parental rights to S.D.B., D.N.B. III, and E.F.B., and its
order finding her appellate points frivolous.  See Tex. Fam. Code Ann. § 263.405(d)(3)
(Vernon 2008).  Appellant’s court-appointed appellate attorney has filed a
motion to withdraw and a brief containing a professional evaluation of the
record demonstrating there are no arguable grounds to be advanced and
concluding the appeal is frivolous.  The brief meets the requirements of Anders
v. California, 386 U.S. 738 (1967).  See In re R.R., No.
04-03-00096-CV, 2003 WL 21157944, *4 (Tex. App.—San Antonio May 21, 2003,
order) (applying Anders procedure to appeals from orders terminating
parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San
Antonio Sept. 10, 2003, no pet.) (mem. op.).  Appellant was provided a copy of
the brief and informed of her right to file her own brief.  See Nichols
v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio July 23, 1997, no
pet.); In re R.R., 2003 WL 21157944, at *4.  Appellant did not file a pro
se brief.  
We
have reviewed the record and the attorney’s brief, and we agree with counsel
that the appellate points do not present a substantial question for appellate
review.  See Tex. Civ. Prac.
& Rem. Code Ann. § 13.003(b) (Vernon 2002);  Tex. Fam. Code Ann. § 263.405(d)(3) (incorporating section
13.003(b) by reference).  Accordingly, we hold the trial court did not abuse
its discretion in finding the points of appeal to be frivolous.  We grant the
motion to withdraw and affirm the trial court’s judgment. 
 
Marialyn Barnard, Justice
 




[1]The Honorable Larry Noll is the
presiding judge of the 408th Judicial District Court, Bexar County,
Texas.  However, the orders that are the subject of this appeal were signed by
the Honorable Richard Garcia, Associate Judge, Bexar County, Texas.